Exhibit 10.5

Amendment to Employment Agreement

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of November 18, 2012 by and between BioMimetic Therapeutics, Inc., a
Delaware corporation (the “Company”), and Dr. Samuel Lynch.

WITNESSETH

WHEREAS, there parties hereto entered into an employment agreement, dated as of
July 17, 2009 (the “Employment Agreement”);

WHEREAS, each party wishes to amend the Employment Agreement to modify certain
terms and conditions with respect to the benefits of the Executive in connection
with a change of control;

NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Executive hereby
agree as follows:

1. Addition of Section 12(e) to the Employment Agreement. The following is
hereby added to the Employment Agreement as a new Section 12(e):

“(e) Notwithstanding anything to the contrary in this Agreement, if the payments
and benefits payable under this Agreement (the “Benefits”) would, together with
any other payments and benefits payable to or for the benefit of the Executive
in connection with a Change in Control (together with the Benefits, the “CIC
Benefits”), subject the Executive to tax under Code Section 4999, and if a
reduction in the amount of the CIC Benefits would result in the amount of the
CIC Benefits, net of all federal and state income taxes on the CIC Benefits
(calculated at the highest marginal rates) and any taxes on the CIC Benefits
under Code Section 4999 (such amount, the “Net After-Tax Receipts”), being equal
to or greater than the Net After-Tax Receipts that would result from payment of
the CIC Benefits without reduction, then the aggregate amount of the CIC
Benefits shall be reduced to the smallest amount that results in the Net
After-Tax Receipts being equal to or greater than the Net After-Tax Receipts
that would result if the CIC Benefits were reduced to any other amount. Any such
reduction shall be implemented first by reducing CIC Benefits denominated and
payable in cash (other than CIC Benefits that are permitted to be valued under
Treasury Regulation section 1.280G-1, Q/A-24(c), such as certain equity-based
compensation (“Section 24(c) Payments”)), then by reducing CIC Benefits payable
in-kind or by reimbursement, and only thereafter by reducing or eliminating
Section 24(c) Payments.

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 12(e) will be made in writing by the
Company’s independent public accountants or such other person or entity to which
the parties mutually agree (the “Firm”), whose determination will be conclusive
and binding upon the Executive and the Company. For purposes of making the
calculations required by this Section 12(e), the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section. The Company will bear all costs the
Firm may incur in connection with any calculations contemplated by this
Section 12(e).”



--------------------------------------------------------------------------------

2. Miscellaneous Provisions.

2.1 Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

2.2 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of Tennessee without giving effect to any
choice or conflict of law provision or rule (whether of the State of Tennessee
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Tennessee.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as an
agreement under seal as of the date first above written.

 

 

EXECUTIVE

 

/s/ Dr. Samuel E. Lynch

  Dr. Samuel E. Lynch   BIOMIMETIC THERAPEUTICS, INC.  

/s/ Larry Bullock

  Name: Larry Bullock   Title: Chief Financial Officer

[Signature Page to Amendment to Employment Agreement]